Name: Commission Implementing Regulation (EU) 2015/2405 of 18 December 2015 opening and providing for the management of EU tariff quotas for agricultural products originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  international trade;  agricultural policy;  Europe;  tariff policy;  trade
 Date Published: nan

 19.12.2015 EN Official Journal of the European Union L 333/89 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2405 of 18 December 2015 opening and providing for the management of EU tariff quotas for agricultural products originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Council Decision 2014/668/EU (2) authorised the signature, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy and their Member States, of the one part, and Ukraine, of the other part (3) (the Agreement) as regards certain provisions of that Agreement. Article 29(1) of the Agreement stipulates that customs duties on imports of goods originating in Ukraine must be reduced or eliminated in accordance with Annex I-A to Chapter I of Title IV of that Agreement. The Appendix to that Annex lists the import tariff quotas for certain goods originating in Ukraine, including agricultural products falling within the scope of Regulation (EU) No 1308/2013. (2) Pending the provisional application of the Agreement, in accordance with Regulation (EU) No 374/2014 of the European Parliament and of the Council (4), import tariff quotas for certain goods originating in Ukraine were opened for 2014 and 2015 and managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 (5). (3) The Agreement will be provisionally applied as of 1 January 2016. It is therefore necessary to open annual import tariff quotas for the agricultural products listed in Annex I-A to Chapter 1 of Title IV of the Agreement as of 1 January 2016. (4) As provided for in the Agreement, in order to benefit from the tariff concessions provided for in this Regulation, the products listed in the Annex should be accompanied by proof of origin. (5) The combined nomenclature (CN) set out in Annex I to Council Regulation (EEC) No 2658/87 (6), as amended by Commission Implementing Regulation (EU) No 1101/2014 (7), contains new CN codes which differ from those referred to in the Agreement. The Annex to this Regulation should therefore reflect the new CN codes. (6) The Agreement is to be applied provisionally in part as of 1 January 2016. In order to ensure the effective application and management of the tariff quotas granted under the Agreement, this Regulation should apply from 1 January 2016. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 EU tariff quotas shall be opened for the products listed in the Annex originating in Ukraine. Article 2 Customs duties applicable to imports into the Union of products listed in the Annex and originating in Ukraine shall be suspended within the respective tariff quotas set out in the Annex. Article 3 The products listed in the Annex shall be accompanied by proof of origin as set out in Annex III to Protocol I to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part. Article 4 The tariff quotas set out in the Annex shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Association Agreement between the European Union and its Member States, of the one part, and Ukraine, of the other part (OJ L 161, 29.5.2014, p. 3). (4) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (6) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (7) Commission Implementing Regulation (EU) No 1101/2014 of 16 October 2014 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 312, 31.10.2014, p. 1). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight unless otherwise specified) 09.6700 0204 22 50 0204 22 90 Sheep legs, other cuts with bone (excluding carcasses and half carcasses, short forequarters and chines and/or best ends), fresh or chilled From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12. 1 500 (1) 0204 23 Boneless meat of sheep, fresh or chilled 0204 42 30 0204 42 50 0204 42 90 Frozen cuts of sheep, with bone in (excluding carcasses and half-carcasses, and short forequarters) 0204 43 10 0204 43 90 Frozen meat of lamb, boneless frozen meat of sheep, boneless 09.6701 0409 Natural honey From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12. 5 000 (2) 09.6702 0703 20 Garlic, fresh or chilled From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 500 09.6703 1004 Oats From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 4 000 09.6704 1701 12 Raw beet sugar not containing added flavouring or colouring matter From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 20 070 1701 91 1701 99 Other sugar than raw sugar 1702 20 10 Maple sugar in solid form, containing added flavouring or colouring matter 1702 90 30 Isoglucose in solid form, containing in the dry state 50 % by weight of fructose 1702 90 50 Maltodextrine in solid form and maltodextrine syrup, containing in the dry state 50 % by weight of fructose 1702 90 71 1702 90 75 1702 90 79 Caramel 1702 90 80 Inulin syrup 1702 90 95 Other sugars, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 09.6705 1702 30 1702 40 Glucose and glucose syrup, not containing fructose or containing in the dry state less than 50 % by weight of fructose, excluding invert sugar From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 10 000 (3) 1702 60 Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar 09.6706 2106 90 30 Flavoured or coloured isoglucose syrups From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 2106 90 55 Flavoured or coloured glucose syrup and maltodextrine syrup 2106 90 59 Flavoured or coloured sugar syrups (excl. isoglucose, lactose, glucose and maltodextrine syrups) 09.6707 ex 1103 19 20 Barley groats and meals From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 6 300 (4) 1103 19 90 Groats and meals of cereals (excl. wheat, rye, oats, maize, rice and barley) 1103 20 90 Cereal pellets (excl. wheat, rye, oats, maize, rice and barley) 1104 19 10 1104 19 50 1104 19 61 1104 19 69 Rolled or flaked wheat grains Rolled or flaked maize grains Rolled barley grains Flaked barley grains ex 1104 29 Worked grains (for example, hulled, pearled, sliced or kibbled), other than of oats, of rye or of maize 1104 30 Germ of cereals, whole, rolled, flaked or ground 09.6708 1107 Malt, whether or not roasted From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 7 000 1109 Wheat gluten, whether or not dried 09.6709 1108 11 Wheat starch From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 10 000 1108 12 Maize starch 1108 13 Potato starch 09.6710 3505 10 10 3505 10 90 Dextrins and other modified starches (excl. starches, esterified or etherified) From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 1 000 (5) 3505 20 30 3505 20 50 3505 20 90 Glues containing, by weight, 25 % or more of starches or dextrins or other modified starches 09.6711 2302 10 2302 30 2302 40 10 2302 40 90 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals (excl. those of rice) From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 17 000 (6) 2303 10 11 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product exceeding 40 % by weight 09.6712 0711 51 Mushrooms of the genus Agaricus provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 500 2003 10 Mushrooms of the genus Agaricus, prepared or preserved otherwise than by vinegar or acetic acid 09.6713 0711 51 Mushrooms of the genus Agaricus provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 500 09.6714 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 10 000 09.6715 2009 61 90 Grape juice (including grape must), of a Brix value not exceeding 30, of a value not exceeding 18 EUR per 100 kg net weight From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 10 000 (7) 2009 69 11 Grape juice (including grape must), of a Brix value exceeding 67, of a value not exceeding 22 EUR per 100 kg net weight 2009 69 71 2009 69 79 2009 69 90 Grape juice (including grape must), of a Brix value exceeding 30 but not exceeding 67, of a value not exceeding 18 EUR per 100 kg net weight 2009 71 2009 79 Apple juice 09.6716 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, concentrated or not, flavoured or containing added fruit, nuts or cocoa From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 09.6717 0405 20 10 0405 20 30 Dairy spreads of a fat content, by weight, of 39 % or more but not exceeding 75 % From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 250 09.6718 0710 40 0711 90 30 2001 90 30 2004 90 10 2005 80 Sweetcorn From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 1 500 09.6719 1702 50 Chemically pure fructose From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 (8) 1702 90 10 Chemically pure maltose ex 1704 90 99 Other sugar confectionery, not containing cocoa, containing 70 % or more by weight of sucrose 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose or isoglucose expressed as sucrose ex 1806 20 95 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk in containers or immediate packings, of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter and 70 % or more by weight of sucrose ex 1901 90 99 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % of cocoa calculated on a totally defatted basis, containing 70 % or more by weight of sucrose 2101 12 98 2101 20 98 Preparations with a basis of coffee, tea or mate 3302 10 29 Mixtures of odoriferous substances and mixtures with a basis of one or more of these substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage, of an actual alcoholic strength by vol. not exceeding 0,5 % 09.6720 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 1904 30 Bulgur wheat 09.6721 1806 20 70 Chocolate milk crumb From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 300 (9) 2106 10 80 Other protein concentrates and textured protein substances 2202 90 99 Non-alcoholic beverages other than waters, containing 2 % or more by weight of fat obtained from the products of headings 0401 to 0404 09.6722 2106 90 98 Other food preparations not elsewhere specified or included From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 09.6723 2207 10 2208 90 91 2208 90 99 Undenatured ethyl alcohol From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 27 000 (10) 2207 20 Ethyl alcohol and other spirits, denatured, of any strength 09.6724 2402 10 Cigars, cheroots and cigarillos, containing tobacco From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 500 2402 20 90 Cigarettes containing tobacco, not containing cloves 09.6725 2905 43 Mannitol From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 100 2905 44 D-glucitol (sorbitol) 3824 60 Sorbitol other than that of subheading 2905 44 09.6726 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included, with a basis of amylaceous substances From 1.1. to 31.12.2016 and for each period thereafter from 1.1. to 31.12 2 000 (1) With an increase of 150 tonnes each year from 1 January 2017 to 1 January 2021. (2) With an increase of 200 tonnes each year from 1 January 2017 to 1 January 2021. (3) With an increase of 2 000 tonnes each year from 1 January 2017 to 1 January 2021. (4) With an increase of 300 tonnes each year from 1.1.2017 to 1.1.2021. (5) With an increase of 200 tonnes each year from 1.1.2017 to 1.1.2021. (6) With an increase of 1 000 tonnes each year from 1.1.2017 to 1.1.2021. (7) With an increase of 2 000 tonnes each year from 1.1.2017 to 1.1.2021. (8) With an increase of 200 tonnes each year from 1.1.2017 to 1.1.2021. (9) With an increase of 40 tonnes each year from 1.1.2017 to 1.1.2021. (10) With an increase of 14 600 tonnes each year from 1.1.2017 to 1.1.2021.